              Case 3:20-cv-02731-VC Document 661 Filed 09/03/20 Page 1 of 7




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
Assistant United States Attorneys

            450 Golden Gate Avenue, Box 36055
            San Francisco, California 94102-3495
            Telephone: (415) 436-7031
            Facsimile: (415) 436-6748
            wendy.garbers@usdoj.gov
            adrienne.zack@usdoj.gov
            shiwon.choe@usdoj.gov

Attorneys for Federal Defendants

                                     UNITED STATES DISTRICT COURT

                                   NORTHERN DISTRICT OF CALIFORNIA

                                          SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,                  ) CASE NO. 3:20-cv-02731-VC
                                                      )
            Plaintiffs,                               ) FEDERAL DEFENDANTS’ SEPTEMBER 3,
                                                      ) 2020 DAILY REPORT
       v.                                             )
                                                      )
DAVID JENNINGS, et al.,                               )
                                                      )
            Defendants.                               )
                                                      )


            In accordance with the Court’s August 6, 2020 Order Granting Motion For Temporary

Restraining Order, the Federal Defendants hereby submit:

(i)         A roster indicating the name and location within the facility of each detainee at Mesa

Verde.
            Attached is a roster that contains this information, along with testing information for each

detainee.

(ii)        Updates on any tests offered or given to detainees, and the results of those tests.
            The majority of the results of the facility-wide lab tests collected on September 1, 2020, and sent


FEDERAL DEFENDANTS’ SEPT. 3, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                       1
          Case 3:20-cv-02731-VC Document 661 Filed 09/03/20 Page 2 of 7




to LabCorp were returned today (41 of 43 tests). All returned results were negative. The test for Mr.

Victor Sanchez-Brito, A######766, was invalid because the specimen leaked. A new specimen was

collected and sent out to LabCorp on September 3, 2020. The test of Mr. Juan Carlos Minchaca Ramos,

A######245, remains pending.

        Defendants generally plan to quarantine any active positive cases in Dorm B, which has been

cleared for this purpose. (See ECF 527 ¶ 14, Ex. B.)

        As of today, there are 92 detainees at Mesa Verde. In total, 55 of the current detainees have

tested positive for COVID at some point, and as of today, all 55 have been determined to be recovered.

(iii)   Updates on tests of employees and the results of those tests.
        Defendant the GEO Group, Inc., reports that staff testing resumed on August 31, 2020, and

continued on a rolling basis to September 2, 2020. So far, 78 staff tests have yielded 47 negatives and

31 are pending. Wellpath had 16 tests with 8 negatives and 8 pending (this is a correction of yesterday’s

report that there were 9 negatives and 7 pending). There are currently two (2) GEO officers out with

COVID.

(iv)    Updates on what the defendants are doing to manage the crisis.
        The Mesa Verde population is down to 92 detainees, or less than 25% of capacity. There are

currently zero detainees with active COVID status; all are negative or recovered.

        As detailed in prior filings in this case, Defendants have taken numerous steps to manage the

COVID situation, including providing masks to all detainees, providing detainees the ability to socially

distance in most areas throughout the facility, and testing all detainees for COVID. However, many of

the detainees do not wear their masks, and many do not take advantage of the opportunity to stay six feet

apart. Defendants have also cleared a dorm to isolate positive cases and a dorm to house recovered

detainees. Additional steps that Defendants have taken are outlined above.

        Plaintiffs have asked that Defendants include information about any hospitalizations in their

daily reports, which Defendants had already been doing. No detainees have been hospitalized since the

last report.




FEDERAL DEFENDANTS’ SEPT. 3, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                       2
         Case 3:20-cv-02731-VC Document 661 Filed 09/03/20 Page 3 of 7




       In accordance with the Court’s emailed instructions on August 12, 2020, the Federal Defendants

submit arrival and release information for Mesa Verde and Yuba County Jail. Neither facility had any

arrivals, and Yuba County Jail had no releases.

Mesa Verde releases are as follows:

 A-Number              Last Name              First Name     Book-Out         Reason for Release
                                                                Date
 015           HERNANDEZ-REYES               OSWALDO         9/3/2020     Released for removal
 155           MARIN-PARRA                   ISRRAEL         9/3/2020     Released for removal
 682           HERNANDEZ-                    KEVIN           9/3/2020     Released – relief granted
               VELASQUEZ


DATED: September 3, 2020                           Respectfully submitted,
                                                   DAVID L. ANDERSON
                                                   United States Attorney

                                                   /s/ Adrienne Zack
                                                   ADRIENNE ZACK
                                                   Assistant United States Attorney

                                                   Attorneys for Federal Defendants




FEDERAL DEFENDANTS’ SEPT. 3, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                       3
                                                           Case 3:20-cv-02731-VC Document         661 Filed 09/03/20 Page 4 of 7
                                                                                  Mesa Verde COVID-19 Testing




                                                                    Date of   Results of    Date of      Date of                     Date of   Date of                    Date of      Date of                  Date of       Date of                  Date of       Date of                  Date of
                                                                                                                       Results of                         Results of                               Results of                             Results of                             Results of
A-Number                                                           Offered      Intake      Offered     Results of                   Offered Results of                   Offered     Results of                Offered      Results of                Offered      Results of                Offered
                 Last Name               First Name        Dorm                                                         COVID                              COVID                                    COVID                                  COVID                                  COVID
  Last 3                                                            Intake     COVID        COVID        COVID                       COVID    COVID                       COVID        COVID                    COVID         COVID                    COVID         COVID                    COVID
                                                                                                                         Test 1                             Test 2                                   Test 3                                 Test 4                                 Test 5
                                                                  COVID Test     Test        Test 1        Test 1                     Test 2   Test 2                      Test 3       Test 3                   Test 4        Test 4                   Test 5        Test 5                   Test 6
848        ALAS-ALFARO            EDWIN                     A       7/13/2020 Negative      8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative         8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
623        ARGUETA RIVERA         JOSE ALCIDES              A       7/27/2020 Negative      8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative         8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
366        ARIAS ROMERO           KEVIN                     A                               8/4/2020     8/16/2020     Positive     8/11/2020         n/a Refused        8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
287        ARZATE-REYES           IGNACIO                   A                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative         8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
629        BRAVO                  ERICK                     A        7/17/2020 Negative     8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative         8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
589        FLORES-HIDALGO         ROMULO                    A                               8/4/2020             n/a   Refused      8/11/2020         n/a Refused        8/13/2020     8/16/2020   Negative     8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020
038        GARCIA MONTES DE OCA   JOSE                      A                               8/4/2020     8/16/2020     Negative     8/11/2020         n/a Refused        8/13/2020     8/16/2020   Negative     8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020
265        GONZALEZ-AGATON        ANTONIO                   A                               8/4/2020     8/16/2020     Positive     8/11/2020         n/a Refused        8/13/2020     8/16/2020   Positive     8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020
073        LUCAS PLEAEZ           HUGO                      A                               8/4/2020     8/16/2020     Negative     8/11/2020         n/a Refused        8/13/2020     8/16/2020   Negative     8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020
413        MANZANILLA             SOLIS                     A                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative         8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
268        MATEO-VIRULA           OBED                      A                               8/4/2020   Pending                      8/11/2020         n/a Refused        8/13/2020     8/16/2020   Negative     8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020
029        MEJIA-LOPEZ            JOSE DINO                 A        7/28/2020 Negative    7/30/2020       8/3/2020    Negative     8/11/2020 8/14/2020 Negative         8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
245        MINCHACA RAMOS         JUAN CARLOS               A                              7/30/2020       8/3/2020    Negative      8/4/2020 8/18/2020 Positive         8/11/2020   Abbott test   Negative     8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
821        MIRZAIANS              HRAND                     A                               8/4/2020     8/16/2020     Negative     8/11/2020         n/a Refused        8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
100        MOUSA SALADDIN         MOHAMED                   A                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative         8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020   Abbott test   Negative     8/25/2020
739        OLIVERA MARTINEZ       ALEJANDRO                 A                               8/4/2020     8/16/2020     Negative     8/11/2020         n/a Refused        8/13/2020     8/16/2020   Negative     8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020
126        REYES VIDAL            MANUEL ANTONIO            A        7/28/2020 Negative     8/4/2020     8/16/2020     Negative     8/11/2020         n/a Refused        8/13/2020     8/16/2020   Negative     8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
490        SINGH                  GURSAMITAR                A                               8/4/2020     8/16/2020     Invalid      8/11/2020 8/14/2020 Negative         8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
438        SINGH-KAHLON           YADWINDER                 A                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative         8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
326        TRUJILLO               FERMIN                    A                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative         8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
992        CARILLO TORRES         WALTER                    B        7/30/2020 Refused      8/4/2020     8/15/2020     Positive     8/11/2020         n/a Refused        8/13/2020     8/16/2020   Positive     8/15/2020   Abbott test   Positive
576        MARTINEZ-ORTIZ         FERNANDO                  B                               8/4/2020   Pending                      8/11/2020 8/14/2020 Positive
954        NARVAEZ                PEDRO                     B                               8/4/2020     8/15/2020     Positive     8/11/2020 8/14/2020 Positive
857        VICTORIO               JOHN EMMANUEL CARVAJAL    B        7/23/2020 Negative    7/30/2020       8/3/2020    Negative     8/10/2020 Abbott test Positive
264        VIGIL                  OSCAR                     B                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Positive
419        ABADIN                 HECTOR                    C        7/28/2020 Negative    7/30/2020       8/3/2020    Negative     8/11/2020 8/14/2020 Positive
159        ALCALA-ALMANZA         RUBEN                     C        7/24/2020 Refused     7/30/2020       8/3/2020    Negative     8/11/2020 8/14/2020 Positive
650        ALFARO HENRIQUEZ       JOSE                      C        7/27/2020 Negative     8/3/2020     8/16/2020     Positive     8/11/2020         n/a Refused        8/13/2020 8/16/2020 Positive           8/15/2020 Abbott test     Positive
321        AQUINO-CAMIRO          NARCISO                   C                              7/30/2020       8/3/2020    Negative     8/11/2020         n/a Refused        8/13/2020 8/16/2020 Positive           8/15/2020 Abbott test     Positive
291        BOAR                   DAN                       C        7/17/2020 Negative     8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative         8/14/2020 Abbott test Negative         8/18/2020 Abbott test     Positive     8/18/2020     8/20/2020 Positive
388        CAMARENA NAVARRETE     JOSE                      C                               8/4/2020     8/16/2020     Positive     8/11/2020 8/14/2020 Positive
595        CATALAN-RAMIREZ        ERVIN                     C                               8/4/2020     8/16/2020     Negative     8/11/2020         n/a Refused        8/13/2020    8/19/2020 Negative        8/15/2020 Abbott test     Positive
531        CHAVEZ-COS             NESTOR JOSUE              C                              7/30/2020       8/3/2020    Negative     8/11/2020 8/14/2020 Positive
053        CRUZ MENJIVAR          LEVI                      C                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Positive
230        DIAZ-SOLANO            ALBERTO                   C        7/28/2020 Refused     7/30/2020       8/3/2020    Negative     8/11/2020 8/14/2020 Positive
884        DUNGO                  REYNALDO                  C                               8/4/2020     8/16/2020     Positive     8/11/2020         n/a Refused        8/13/2020    8/19/2020 Positive        8/15/2020 Abbott test     Positive
229        FIGUERAS               RALEIGH                   C                               8/4/2020     8/16/2020     Negative     8/10/2020 Abbott test Positive
252        FLORES-BANUELOS        ALEJANDRO                 C                               8/3/2020     8/16/2020     Positive     8/11/2020 8/14/2020 Positive
555        HENRIQUEZ              JOSE                      C                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Positive
081        HERNANDEZ GARCIA       BENJAMIN                  C        7/27/2020 Refused      8/4/2020     8/16/2020     Negative     8/11/2020         n/a Refused        8/15/2020 Abbott test Positive
411        HERNANDEZ PELAYO       IVAN                      C        7/29/2020 Negative     8/4/2020   Pending                      8/11/2020 8/14/2020 Positive
639        LOPEZ-GARCIA           JUAN                      C                               8/4/2020     8/16/2020     Positive     8/11/2020 8/14/2020 Positive
242        MENDOZA                ANTONI                    C        7/14/2020 Refused     7/30/2020   n/a             Refused      8/11/2020         n/a Refused        8/15/2020 Abbott test Positive
823        MENDOZA-CANALES        FRANCISCO                 C                               8/4/2020     8/16/2020     Positive     8/11/2020 8/14/2020 Positive
091        MENDOZA-VALDOVINOS     JOSE                      C                              7/30/2020       8/3/2020    Negative     8/11/2020 8/14/2020 Positive
067        MORALES                JACINTO                   C                              7/30/2020       8/3/2020    Negative     8/11/2020 8/14/2020 Positive
544        MORALES-SANCHEZ        HENRY                     C                              7/30/2020       8/3/2020    Negative     8/11/2020 8/14/2020 Positive         8/12/2020 Abbott test Positive
048        NAJERA GRAJEDA         GERMAN                    C                              7/30/2020       8/3/2020    Positive     8/13/2020 8/19/2020 Positive
834        NAJERA SANDOVAL        MARCOS                    C        7/22/2020 Negative    7/30/2020       8/3/2020    Positive     8/13/2020 8/19/2020 Negative
124        NICKEL                 WILLIAM                   C        7/23/2020 Negative    7/30/2020       8/3/2020    Negative     8/11/2020 8/14/2020 Positive
714        NUNEZ                  PEDRO                     C                               8/4/2020   Pending                      8/11/2020 8/14/2020 Positive
456        ORDAZ CAMACHO          ANGEL                     C                               8/4/2020     8/16/2020     Positive      8/5/2020   8/5/2020 Positive        8/10/2020 Abbott test Positive
946        ORELLANA               ALBERT CHRISTIAN          C                              7/29/2020     7/29/2020     Positive     8/14/2020 8/19/2020 Negative
797        PALMA-AGUILAR          JULIO                     C        7/22/2020 Negative     8/4/2020   Pending                      8/11/2020 8/14/2020 Positive
929        PEREZ                  OSCAR                     C                              7/30/2020       8/3/2020    Negative     8/11/2020         n/a Refused        8/13/2020    8/19/2020 Negative        8/15/2020 Abbott test     Positive
669        PINEDA                 SANTIAGO                  C        7/29/2020 Positive    8/13/2020     8/19/2020     Negative
580        QUAN                   LAM                       C                              7/30/2020       8/3/2020    Negative     8/10/2020   Abbott test   Positive
089        RAMIREZ PINEDA         ROBERTO ANTONIO           C                               8/3/2020     8/16/2020     Positive     8/11/2020   8/14/2020     Positive
611        RIOS ALVARADO          SAMUEL                    C                               8/4/2020     8/16/2020     Positive     8/11/2020   8/14/2020     Positive
847        ROBLES-FLORES          JOSE LUIS                 C                               8/4/2020   Pending                      8/11/2020   8/14/2020     Positive
988        RODRIQUEZ-GALICIA      HERMELINDO                C                              7/30/2020       8/3/2020    Negative     8/11/2020           n/a   Refused    8/13/2020    8/19/2020 Positive        8/15/2020 Abbott test     Positive
328        RUIZ-BOLANEZ           JOSE                      C                              7/30/2020       8/3/2020    Positive     8/13/2020   8/19/2020     Negative
788        SAHOTA                 DEEPAK                    C                               8/4/2020     8/16/2020     Negative     8/11/2020   8/14/2020     Negative   8/15/2020 Abbott test Positive
361        SINGH                  DILBAGH                   C                               8/4/2020     8/16/2020     Negative     8/11/2020   8/14/2020     Positive
018        SINGH                  JASWANT                   C        7/29/2020 Negative    7/30/2020       8/3/2020    Negative     8/11/2020   8/14/2020     Positive
659        TOOR                   GURMAIL                   C                              7/30/2020       8/3/2020    Negative     8/11/2020   8/14/2020     Positive
559        VILLALOBOS-SURA        BENITO                    C                              7/30/2020       8/3/2020    Positive     8/13/2020   8/19/2020     Positive




                                                                                                                                    Page 1
                             Case 3:20-cv-02731-VC Document         661 Filed 09/03/20 Page 5 of 7
                                                    Mesa Verde COVID-19 Testing




                                                                   Date of                   Date of      Date of                   Date of     Date of                  Date of     Date of
                                                                                Results of                             Results of                           Results of                         Results of
A-Number                                                          Results of                 Offered     Results of                 Offered Results of                   Offered    Results of
                 Last Name               First Name        Dorm                  COVID                                  COVID                                COVID                              COVID
  Last 3                                                           COVID                     COVID        COVID                     COVID      COVID                     COVID       COVID
                                                                                  Test 6                                 Test 7                               Test 8                             Test 9
                                                                    Test 6                    Test 7       Test 7                    Test 8     Test 8                    Test 9      Test 9
848        ALAS-ALFARO            EDWIN                     A     Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020   9/3/2020    Negative
623        ARGUETA RIVERA         JOSE ALCIDES              A     Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020   9/3/2020    Negative
366        ARIAS ROMERO           KEVIN                     A     Abbott test   Negative     8/25/2020    8/27/2020    Positive      9/1/2020   9/3/2020    Negative
287        ARZATE-REYES           IGNACIO                   A     Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020   9/3/2020    Negative
629        BRAVO                  ERICK                     A     Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020   9/3/2020    Negative
589        FLORES-HIDALGO         ROMULO                    A      8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020 8/27/2020     Negative     9/1/2020    9/3/2020   Negative
038        GARCIA MONTES DE OCA   JOSE                      A      8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020 8/27/2020     Negative     9/1/2020    9/3/2020   Negative
265        GONZALEZ-AGATON        ANTONIO                   A      8/20/2020    Positive     8/25/2020   Abbott test   Negative     8/25/2020 8/27/2020     Negative     9/1/2020    9/3/2020   Negative
073        LUCAS PLEAEZ           HUGO                      A      8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020 8/27/2020     Negative     9/1/2020    9/3/2020   Negative
413        MANZANILLA             SOLIS                     A     Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020   9/3/2020    Negative
268        MATEO-VIRULA           OBED                      A      8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020 8/27/2020     Negative     9/1/2020    9/3/2020 Negative
029        MEJIA-LOPEZ            JOSE DINO                 A     Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020   9/3/2020    Negative
245        MINCHACA RAMOS         JUAN CARLOS               A     Abbott test   Negative     8/25/2020    8/25/2020    Negative      9/1/2020 Pending
821        MIRZAIANS              HRAND                     A     Abbott test   Negative     8/25/2020    8/25/2020    Negative      9/1/2020   9/3/2020    Negative
100        MOUSA SALADDIN         MOHAMED                   A      8/27/2020    Negative      9/1/2020     9/3/2020    Negative
739        OLIVERA MARTINEZ       ALEJANDRO                 A      8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020   8/27/2020   Negative     9/1/2020    9/3/2020 Negative
126        REYES VIDAL            MANUEL ANTONIO            A     Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020    9/3/2020   Negative
490        SINGH                  GURSAMITAR                A     Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020    9/3/2020   Negative
438        SINGH-KAHLON           YADWINDER                 A     Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020    9/3/2020   Negative
326        TRUJILLO               FERMIN                    A     Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020    9/3/2020   Negative
992        CARILLO TORRES         WALTER                    B
576        MARTINEZ-ORTIZ         FERNANDO                  B
954        NARVAEZ                PEDRO                     B
857        VICTORIO               JOHN EMMANUEL CARVAJAL    B
264        VIGIL                  OSCAR                     B
419        ABADIN                 HECTOR                    C
159        ALCALA-ALMANZA         RUBEN                     C
650        ALFARO HENRIQUEZ       JOSE                      C
321        AQUINO-CAMIRO          NARCISO                   C
291        BOAR                   DAN                       C
388        CAMARENA NAVARRETE     JOSE                      C
595        CATALAN-RAMIREZ        ERVIN                     C
531        CHAVEZ-COS             NESTOR JOSUE              C
053        CRUZ MENJIVAR          LEVI                      C
230        DIAZ-SOLANO            ALBERTO                   C
884        DUNGO                  REYNALDO                  C
229        FIGUERAS               RALEIGH                   C
252        FLORES-BANUELOS        ALEJANDRO                 C
555        HENRIQUEZ              JOSE                      C
081        HERNANDEZ GARCIA       BENJAMIN                  C
411        HERNANDEZ PELAYO       IVAN                      C
639        LOPEZ-GARCIA           JUAN                      C
242        MENDOZA                ANTONI                    C
823        MENDOZA-CANALES        FRANCISCO                 C
091        MENDOZA-VALDOVINOS     JOSE                      C
067        MORALES                JACINTO                   C
544        MORALES-SANCHEZ        HENRY                     C
048        NAJERA GRAJEDA         GERMAN                    C
834        NAJERA SANDOVAL        MARCOS                    C
124        NICKEL                 WILLIAM                   C
714        NUNEZ                  PEDRO                     C
456        ORDAZ CAMACHO          ANGEL                     C
946        ORELLANA               ALBERT CHRISTIAN          C
797        PALMA-AGUILAR          JULIO                     C
929        PEREZ                  OSCAR                     C
669        PINEDA                 SANTIAGO                  C
580        QUAN                   LAM                       C
089        RAMIREZ PINEDA         ROBERTO ANTONIO           C
611        RIOS ALVARADO          SAMUEL                    C
847        ROBLES-FLORES          JOSE LUIS                 C
988        RODRIQUEZ-GALICIA      HERMELINDO                C
328        RUIZ-BOLANEZ           JOSE                      C
788        SAHOTA                 DEEPAK                    C
361        SINGH                  DILBAGH                   C
018        SINGH                  JASWANT                   C
659        TOOR                   GURMAIL                   C
559        VILLALOBOS-SURA        BENITO                    C




                                                                                     Page 2
                                                      Case 3:20-cv-02731-VC Document         661 Filed 09/03/20 Page 6 of 7
                                                                             Mesa Verde COVID-19 Testing




                                                                  Date of   Results of    Date of    Date of                    Date of   Date of                 Date of      Date of                   Date of       Date of                  Date of      Date of                  Date of
                                                                                                                  Results of                         Results of                             Results of                             Results of                            Results of
A-Number                                                         Offered      Intake      Offered Results of                    Offered Results of                Offered     Results of                 Offered      Results of                Offered     Results of                Offered
                 Last Name               First Name   Dorm                                                         COVID                              COVID                                  COVID                                  COVID                                 COVID
  Last 3                                                          Intake     COVID        COVID      COVID                      COVID    COVID                    COVID        COVID                     COVID         COVID                    COVID        COVID                    COVID
                                                                                                                    Test 1                             Test 2                                 Test 3                                 Test 4                                Test 5
                                                                COVID Test     Test        Test 1      Test 1                    Test 2   Test 2                   Test 3       Test 3                    Test 4        Test 4                   Test 5       Test 5                   Test 6
855        VILLANUEVA             JOSE                  C         7/29/2020 Refused       8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Positive
837        YUCUTE-CAMEY           GABRIEL               C                                 8/4/2020 8/16/2020      Positive     8/11/2020 8/14/2020 Positive
084        ARDEBILI               DAVID                 D          7/28/2020 Refused      8/4/2020 n/a            Refused      8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
778        CALMO-MENDOZA          ELEAZAR               D                                 8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
807        EDMONDSON              ALTON                 D                                7/30/2020     8/3/2020   Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
819        ESTIGOY                ALANN                 D                                 8/4/2020 8/16/2020      Negative     8/11/2020         n/a Refused      8/13/2020    8/19/2020    Negative     8/15/2020   Abbott test   Negative     8/18/2020    8/20/2020   Negative     8/25/2020
728        GONZALEZ-RODRIGUEZ     JOSE                  D                                 8/4/2020 8/16/2020      Negative     8/11/2020         n/a Refused      8/13/2020    8/16/2020    Negative     8/15/2020   Abbott test   Negative     8/18/2020    8/20/2020   Negative     8/25/2020
548        GRIFFIN                MARK                  D                                 8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
313        HERNANDEZ GOMEZ        EZEQUIEL              D                                 8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
297        IGLESIAS-IGLESIAS      JUAN                  D                                 8/4/2020 n/a            Refused      8/11/2020         n/a Refused      8/14/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
919        LIN                    WEI                   D                                 8/4/2020 8/18/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020    8/20/2020   Negative     8/25/2020
961        MARTINEZ-MELENDEZ      DENIS                 D          7/24/2020 Refused      8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
278        MATIAS-RAUDA           WILLIAM               D                                 8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
913        MENDEZ-BORACIO         JUAN                  D                                 8/4/2020 8/16/2020      Negative     8/11/2020         n/a Refused      8/13/2020    8/16/2020    Negative     8/15/2020   Abbott test   Negative     8/18/2020    8/20/2020   Negative     8/25/2020
386        MONCADA-HERNANDEZ      SALVADOR              D                                 8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
561        OROZCO-GARCIA          OSVIN                 D                                 8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO        D                                 8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
887        RAMIREZ                ARNOLDO               D                                 8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
146        ROMERO-ROMERO          NEFTALI               D                                 8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
766        SANCHEZ BRITO          VICTOR                D                                 8/4/2020 8/16/2020      Negative     8/11/2020         n/a Refused      8/13/2020    8/19/2020    Negative     8/15/2020   Abbott test   Negative     8/18/2020    8/20/2020   Negative     8/25/2020
820        VALENCIA-CHAVEZ        ELODIO                D                                 8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
210        XIONG                  JIAN                  D                                 8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
889        MELGOZA                JOSE                Medical                            7/30/2020     8/3/2020   Negative     8/11/2020 8/14/2020 Positive
888        AGUILAR CARRION        JOSE                 RHU         7/15/2020 Negative     8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Positive
011        CRUZ-ZAVALA            WALTER               RHU                                8/4/2020 8/16/2020      Negative     8/10/2020 Abbott test Positive




                                                                                                                               Page 3
                             Case 3:20-cv-02731-VC Document         661 Filed 09/03/20 Page 7 of 7
                                                    Mesa Verde COVID-19 Testing




                                                                 Date of                Date of       Date of                Date of    Date of                Date of    Date of
                                                                           Results of                           Results of                        Results of                        Results of
A-Number                                                        Results of              Offered      Results of              Offered   Results of              Offered   Results of
                 Last Name               First Name   Dorm                  COVID                                COVID                             COVID                             COVID
  Last 3                                                         COVID                  COVID         COVID                  COVID      COVID                  COVID      COVID
                                                                             Test 6                               Test 7                            Test 8                            Test 9
                                                                  Test 6                 Test 7        Test 7                 Test 8     Test 8                 Test 9     Test 9
855        VILLANUEVA             JOSE                  C
837        YUCUTE-CAMEY           GABRIEL               C
084        ARDEBILI               DAVID                 D        9/3/2020   Negative
778        CALMO-MENDOZA          ELEAZAR               D        9/3/2020   Negative
807        EDMONDSON              ALTON                 D        9/3/2020   Negative
819        ESTIGOY                ALANN                 D       8/27/2020   Negative      9/1/2020    9/3/2020 Negative
728        GONZALEZ-RODRIGUEZ     JOSE                  D       8/27/2020   Negative      9/1/2020    9/3/2020 Negative
548        GRIFFIN                MARK                  D        9/3/2020   Negative
313        HERNANDEZ GOMEZ        EZEQUIEL              D        9/3/2020   Negative
297        IGLESIAS-IGLESIAS      JUAN                  D        9/3/2020   Negative
919        LIN                    WEI                   D       8/27/2020   Negative      9/1/2020    9/3/2020 Negative
961        MARTINEZ-MELENDEZ      DENIS                 D        9/3/2020   Negative
278        MATIAS-RAUDA           WILLIAM               D        9/3/2020   Negative
913        MENDEZ-BORACIO         JUAN                  D       8/27/2020   Negative      9/1/2020    9/3/2020 Negative
386        MONCADA-HERNANDEZ      SALVADOR              D        9/3/2020   Negative
561        OROZCO-GARCIA          OSVIN                 D        9/3/2020   Negative
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO        D        9/3/2020   Negative
887        RAMIREZ                ARNOLDO               D        9/3/2020   Negative
146        ROMERO-ROMERO          NEFTALI               D        9/3/2020   Negative
766        SANCHEZ BRITO          VICTOR                D       8/27/2020   Negative      9/1/2020    9/3/2020 Invalid       9/3/2020 Pending
820        VALENCIA-CHAVEZ        ELODIO                D        9/3/2020   Negative
210        XIONG                  JIAN                  D        9/3/2020   Negative
889        MELGOZA                JOSE                Medical
888        AGUILAR CARRION        JOSE                 RHU
011        CRUZ-ZAVALA            WALTER               RHU




                                                                                 Page 4
